DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 2/2/21 has been considered and entered.  Claim 4 has been canceled.  Claims 1-3 and 5-19 remain in the application.

In light of the amendment filed 7/30/20, the 35 USC 103 rejections have been withdrawn, however, the following have been necessitated by the amendment.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-3,6,8,9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Healy et al. (7,794,640).

Harada et al. (2018/0281343) teaches melting but not specifically breaking.
While the Examiner acknowledges this fact, the Examiner takes the position that melting of the thread would be inclusive of breaking the thread and hence would meet the claimed limitation of breaking.
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Healy et al. (7,794,640) process by heating the stitches to its melting/breaking point with the expectation of improving impregnation of the polymer matrix.
Regarding claims 1 and 9, Healy et al. (7,794,640) teaches the claimed NCF is taught as the fabric is layered and stitched to hold it together.  The draping is met by applying the fabric to the forming tool and improved drape meet the claimed “NCF corresponds to the topological features of the contoured article” as the draping is improved over the forming tool (col. 1, lines 54-67).
Regarding claims 2 and 3, Healy et al. (7,794,640) teaches the topical features of the contoured article are the forming tool and this would meet the claimed limitations.  
	Regarding claim 6, Healy et al. (7,794,640) teaches a forming tool which meets the claimed tooling article.

Regarding claim 11, Healy et al. (7,794,640) teaches the stitching material includes polyesters and polyamides (col. 2, lines 10-35).

Claims 5,10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Healy et al. (7,794,640) in combination with Harada et al. (2018/0281343).
Features detailed above concerning the teachings of Healy et al. (7,794,640) are incorporated here.
Healy et al. (7,794,640) fails to teach the claimed fabric material and using a heated roller to cause breaking/melting of the thread.
 Harada et al. (2018/0281343) teaches a similar process whereby the fibers are carbon or glass [0041] and a roller can be used in the heating and pressurizing step [0078].  A heating tool would be met by the heated roller and a rastered induction tool is known and would be expected to produce similar results of heating. 
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Healy et al. (7,794,640) to utilize the claimed fabric materials of carbon or glass as evidenced by Harada et al. (2018/0281343) with the expectation of achieving similar success.

Claim 7 is are rejected under 35 U.S.C. 103 as being unpatentable over Healy et al. (7,794,640) in combination with Ottinger et al. (2011/0171452).

Healy et al. (7,794,640) fails to teach the FRC being an automotive component.
Ottinger et al. (2011/0171452) teaches pre-impregnated reinforced composites to include clutches which are an automotive component used in a mechanism for connecting and disconnecting a vehicle engine from its transmission system (abstract) and [0033]).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Healy et al. (7,794,640) process by using it with an automotive component such as clutches as evidenced by Ottinger et al. (2011/0171452) with the expectation of similar success.

Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Healy et al. (7,794,640) in combination with Pedgo, Jr. (2005/0181690) or Adams et al. (2014/0335750).
Features detailed above concerning the teachings of Healy et al. (7,794,640) are incorporated here.
Healy et al. (7,794,640) fails to teach the softening or damaging of the stitches be done with UV light instead of heat.
Pedgo, Jr. (2005/0181690) teaches a similar process whereby UV and a heated roller are taught to be a synonymous method for curing and hence would also be synonymous to softening and/or damaging [0069]. 

Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Healy et al. (7,794,640) process by UV treating the stitches to its melting point as evidenced by Pedgo, Jr. (2005/0181690) or Adams et al. (2014/0335750) with the expectation of improving impregnation of the polymer matrix by distorting the stitches.
Regarding claim 16, the use of a mask for localized treatment is known in the art and would have been within the skill of one practicing in the art with the expected advantages of prevent damage to areas outside the desired ones.
	Regarding claim 17, the use of a shrouded UV light is known and would be expected to produce similar results absent a showing to the contrary that this particular light source produces unexpected results.
Regarding claim 19, Healy et al. (7,794,640) teaches the stitching material includes polyesters and polyamides (col. 2, lines 10-35).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Healy et al. (7,794,640) in combination with Pedgo, Jr. (2005/0181690) or Adams et al. (2014/0335750) further in combination with Harada et al. (2018/0281343).

Healy et al. (7,794,640) in combination with Pedgo, Jr. (2005/0181690) or Adams et al. (2014/0335750) fails to teach the claimed fabric materials.
Harada et al. (2018/0281343) teaches a similar process whereby the fibers are carbon or glass [0041].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Healy et al. (7,794,640) in combination with Pedgo, Jr. (2005/0181690) or Adams et al. (2014/0335750) to utilize the claimed fabric materials of carbon or glass as evidenced by Harada et al. (2018/0281343) with the expectation of achieving similar success.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Applicant argued Harada et al. (2018/0281343) fails to teach the selective breaking of the stitching from heat or UV corresponds to the contour of the article as a result.
Healy et al. (7,794,640) teaches this as detailed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715